Terry, J., delivered the opinion of the Court—Murray, C. J., concurring.
The sixth section of the act of April, 1856, provides: “ This 'act shall not be held to reduce the salary or pay of any of the incumbents now in office, who shall for their present term receive compensation at the rates now prescribed by law, but shall apply to every such officer hereafter elected or appointed.”
The only question presented by the record is, whether a clerk in one of the departments is an officer within the meaning of this section.
The term officer, in its common acceptation, is sufficiently comprehensive to include all persons in any public station or employment conferred by government.
*42“ Officers are public or private, and it is said every man is a public officer, who hath any duty concerning the public, and he is not the less a public officer, where his authority is confined to narrow limits, because it is the duty of his office and the nature of that duty which makes him a public officer, and not the extent of his authority.” Jacobs' Law Dic., vol. 4, p. 433.
The respondent was appointed by government; the duties which he is to perform concern the public, and he is paid out of the public treasury; he is therefore clearly a public officer.
The terms of the act of April, 1856, we think show conclusively that the Legislature intended the term “ office” to include all persons employed by the government.
The act is entitled “ An act to reduce and fix the salaries of officers and members of the Legislature,” and the clerks of the different departments are included in the list of officers whose salaries are fixed by the act.
The objection that such clerks have no definite term of office is not tenable; they are appointed for the term of the officer making the appointment, subject to the power of removal.
Judgment of the Court below is affirmed, with costs.